IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                Assigned on Briefs January 10, 2001

                        LON WALKER v. WILLIAM A. CAMERON

                          Appeal from the Circuit Court for Putnam County
                               No. 99N0097 John Maddux , Judge



                      No. M2000-01903-COA-R3-CV - Filed October 24, 2002


This is a legal malpractice action which was dismissed on motion for summary judgment. Fourteen
months before suit was filed the plaintiff sent a holographic letter to the Disciplinary Counsel
complaining, in considerable detail, of the defendant’s purported shortcomings. The trial judge held
that the action was barred by the one-year statute of limitations. Judgment affirmed.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

              WILLIAM C. KOCH , JR., J., WILLIAM B. CAIN , J., PATRICIA J. COTTRELL , J.

Lon Walker, Pikeville, Tennessee, Pro Se.

Frank Q. Vettori, Knoxville, Tennessee, for appellee, William A. Cameron.

                                                 OPINION
                                               PER CURIUM

                                                       I.

        On November 20, 1998, the plaintiff filed a legal malpractice action against the defendant
in the Chancery Court of Putnam County,1 alleging various acts of negligence on the part of the
defendant attorney which resulted in the plaintiff’s conviction for second degree murder with a
sentence of twenty-years confinement.

        The prolix complaint2 essentially alleges that on the night of October 14, 1995 the plaintiff
was socializing at his residence with Howard Harp and Stacy Patzer; that all of them were drinking;
that he left the room, and thereafter heard a gunshot. Upon his return to the room he discovered that


       1
           Transferred to Circuit Court on March 29, 1999.

       2
           Thirty-five pages in length.
Harp had committed suicide according to the statements of Patzer, who later recanted and testified
that the plaintiff had killed Harp.

       The plaintiff alleged that after Patzer “changed her story” he was arrested for the murder of
Harp, and on October 17, 1995 employed the defendant to represent him. The plaintiff was indicted
on February 10, 1996 for first degree murder, and his trial commenced February 10, 1997.

         The allegations of negligence are numerous, including: failure to discover the state’s evidence
before trial, failure to investigate the case, failure to investigate the background of Patzer, failure to
interview and prepare the witnesses, failure to locate and have available expert witnesses, failure to
object to certain portions of the jury instructions, failure to amend the motion for a new trial to allege
prosecutorial misconduct, failure to present witnesses or other evidence at the hearing for a new trial,
failure to arrange a “psychosocial autopsy” of Harp, and various other allegations tending to prove
that Harp committed suicide.

         The plaintiff’s motion for a new trial was denied June 13, 1997 following which “various
differences arose between him and the defendant” leading to the filing by the plaintiff of an “ethical
complaint” with the Board of Professional Responsibility. 3 On September 28, 1997, the plaintiff
sent a seven-page holographic letter to Lance Bracy, Disciplinary Counsel, in which he referenced
the filing of the “ethical complaint,” and accused the defendant of a host of shortcomings, including
“inadequate efforts and bias interests,” failure to communicate, and rendering erroneous advice. The
statements in this letter to Mr. Bracy fairly well mirror the allegations in the complaint.

                                                         II.

        The defendant filed a motion for summary judgment, alleging that he was entitled to
judgment as a matter of law because the plaintiff’s action, if any, was barred by the Statute of
Limitations, Tenn. Code Ann. § 28-3-104. The trial court agreed, and dismissed the complaint. The
plaintiff appeals, presenting for review the propriety of the dismissal of his complaint.

                                                         III.

        Whether the motion for summary judgment was properly granted is the dispositive issue on
appeal. Such motions should be granted when the movant demonstrates that there are no genuine
issues of material fact and that the moving party is entitled to judgment as a matter of law. Tenn.
R. Civ. P. 56.04. Summary judgment is only appropriate when the facts and the legal conclusions
to be draw therefrom permit only one conclusion. Carvell v. Bottoms, 900 S.W.2d 23 (Tenn. 1998).
Since only a question of law is presented here, there is no presumption of correctness. Bain v. Wells,
936 S.W.2d 618 (Tenn. 1997).




        3
            The precise date of which is not revealed in the record. It was filed before September 28, 1997.

                                                         -2-
                                                 IV.

        The time within which a legal malpractice action must be filed is one year after accrual of
the cause of action. Tenn. Code Ann. § 28-3-104. The accrual of the action does not commence until
the injured party discovers that he has sustained a legally recognizable injury, and that he knew or
in the exercise of reasonable diligence should have known of the injury. Carvell v. Gottoms, 900
S.W. 2d 23 (Tenn. 1995), Chambers v. Dillow, 713 S.W.2d 896 (Tenn. 1986).

        The trial judge held that the letter of September 28, 1997 was fatal to the plaintiff’s case
because he clearly was aware of his attorney’s alleged shortcomings fourteen (14) months before he
filed suit. In seeking to avoid what appears to be plain fact, the plaintiff argues that his injury
accrued, at the latest, when the Court of Criminal Appeals granted the defendant’s motion to
withdraw as counsel. We cannot agree. The September 28, 1997 letter is replete with statements
by the plaintiff deploring the alleged negligence and inefficiency of the defendant, together with
accusations of failure to communicate with the plaintiff, erroneous advice, denial of due process,
deprivation of civil rights, and a host of other instances of purported legal malpractice. The letter
reveals the awareness of the plaintiff of facts sufficient to put him on notice that he has suffered an
injury as a result of the defendant’s purported actions, Carvell, and the motion for summary
judgment was properly granted. The judgment is affirmed at the costs of the appellant.



                                                       PER CURIUM




                                                 -3-